186 F.2d 310
Morris D. THOMAS and Ella Thomasv.Mrs. Betty S. FIX.
No. 4177.
United States Court of Appeals Tenth Circuit.
November 8, 1950.

Appeal from the United States District Court for the Western District of Oklahoma.
Charles R. Nesbitt and Granville Tomerlin, Oklahoma City, Okl., for appellants.
McInnis, Thompson & Sullivan, Oklahoma City, Okl., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed November 8, 1950, on motion of appellants.